August 18, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because Applicant uses the word “invention” in the Abstract, which is improper language for the Abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

Claim 8 is objected to because of the following informalities:  In claim “castor” should be  - - caster - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nation (U.S. Patent Nos. 6,295,668 B1 and 6,588,034 B2).

    PNG
    media_image1.png
    162
    264
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    168
    228
    media_image2.png
    Greyscale

As for claim 1, Nation teaches a lounge chair for an individual with an enlarged abdominal area, the lounge chair comprising: 
a frame comprised of an upper section 34, a middle section 32, and a lower section 30; 
a fabric 20 covering each of the upper, middle and lower sections; 
a plurality of retractable legs 28 attached to the frame; and 
an opening 36 provided in the fabric of the middle section, wherein the opening is sized and configured to accommodate the enlarged abdominal area.  
As for claim 2, Nation teaches a second opening 22 provided in the upper section 34 of the fabric 20 of the lounge chair.  
As for claim 3, Nation teaches that the second opening is sized and configured for a face of the individual.
As for claims 4-5, Nation teaches that the fabric is selected from a group comprised of a natural fiber, a synthetic fiber, a recycled fiber or a renewable fiber; wherein the fabric is washable.
As for claims 10 and 18, Nation teaches that the opening is provided with a removable cover to cover 56 the opening when not in use.
As for claim 11, Nation teaches that the lounge chair is repositionable between a flat configuration and a sitting configuration.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikes (U.S. Patent No. 6,857,145 B1).
				
    PNG
    media_image3.png
    156
    205
    media_image3.png
    Greyscale

As for claim 1, Sikes teaches a lounge chair for an individual with an enlarged abdominal area, the lounge chair comprising: 
a frame comprised of an upper section, a middle section, and a lower section; 
a fabric 16 covering each of the upper, middle and lower sections; 
a plurality of retractable legs 24 attached to the frame; and 
an opening 12 provided in the fabric of the middle section, wherein the opening is sized and configured to accommodate the enlarged abdominal area.  
As for claims 4-5, Nation teaches that the fabric is selected from a group comprised of a natural fiber, a synthetic fiber, a recycled fiber or a renewable fiber; wherein the fabric is washable.

Claims 1-5, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell et al (U.S. Patent No. 7,959,222 B1).

    PNG
    media_image4.png
    165
    249
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    156
    354
    media_image5.png
    Greyscale

As for claim 1, Powell et al teach a lounge chair for an individual with an enlarged abdominal area, the lounge chair comprising: 
a frame comprised of an upper section, a middle section, and a lower section; 
a fabric 110, 120, 130 covering each of the upper, middle and lower sections; 
a plurality of retractable legs 140 attached to the frame; and 
an opening 210 provided in the fabric of the middle section, wherein the opening is sized and configured to accommodate the enlarged abdominal area.  
As for claim 2, Powell et al teach a second opening 220 provided in the upper section of the fabric 110 of the lounge chair.  
As for claim 3, Powell et al teach that the second opening is sized and configured for a face of the individual.
As for claims 4-5, Powell et al that the fabric is selected from a group comprised of a natural fiber, a synthetic fiber, a recycled fiber or a renewable fiber; wherein the fabric is washable.
As for claim 9, Powell et al teach that at least one of the upper, middle and lower sections is provided with an accessory holder 310.
As for claim 11, Powell et al teach that the lounge chair is repositionable between a flat configuration and a sitting configuration.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nation (U.S. Patent Nos. 6,295,668 B1 and 6,588,034 B2) in view of Zaharakos (U.S. Patent Application P:ublication No. 2006/0214484 A1).
Nation teaches the structure substantially as claimed but does not mention that the cover includes any decorative graphics. 

    PNG
    media_image6.png
    153
    189
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    280
    229
    media_image7.png
    Greyscale

 However, Zaharakos  teaches a chair with a cover that includes an infinite wide variety of designs, patterns, or graphic motifs 30 (see Figures 1, 3-4, 11,  35, and 37-38).  It would have been obvious and well within the level of ordinary skill in the art to modify the fabric of the chair, as taught by Nation, to include a graphic as taught by Zaharakos, since the graphic would provide an aesthetically pleasing decorative effect to the chair.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nation (U.S. Patent Nos. 6,295,668 B1 and 6,588,034 B2) in view of Nagan et al  (U.S. Patent No. 5,246,265).
Nation teaches the structure substantially as claimed but does not specify if at least one of the frame and the plurality of retractable legs comprise telescoping elements.
			
    PNG
    media_image8.png
    165
    210
    media_image8.png
    Greyscale

However, Nagan et al teaches front and rear legs 18b which are telescopically adjustable.  It would have been obvious and well within the level of ordinary skill in the art to modify the  chair, as taught by Nation, to include telescopically adjustable legs, as taught by Nagan et al, since the length adjustable legs would produce a variance in elevation of the chair. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nation (U.S. Patent Nos. 6,295,668 B1 and 6,588,034 B2) in view of Lindsey et al  (U.S. Patent No. 6,109,685).
Nation teaches the structure substantially as claimed but does not teach that each of the legs have a caster or wheel.
			
    PNG
    media_image9.png
    92
    207
    media_image9.png
    Greyscale

However, Lindsey et al teaches the concept of providing the legs of a similar chair with wheels 88 (see Fig. 8).  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Nation, to include casters on the legs of the chair, as taught by Lindsey et al, so that the chair can be rolled.


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nation (U.S. Patent Nos. 6,295,668 B1 and 6,588,034 B2).
It would have been obvious to one of ordinary skill in the art to perform the method steps as recited as this would be the normal and logical manner of assembling the device as taught by the reference discussed above.

Claims 12-16 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (U.S. Patent No. 7,959,222 B1) in view of Zaharakos (U.S. Patent Application P:ublication No. 2006/0214484 A1).
It would have been obvious to one of ordinary skill in the art to perform the method steps as recited as this would be the normal and logical manner of assembling the device as taught by the combination of references discussed above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nation (U.S. Patent Nos. 6,295,668 B1 and 6,588,034 B2) in view of Nagan et al  (U.S. Patent No. 5,246,265).
It would have been obvious to one of ordinary skill in the art to perform the method steps as recited as this would be the normal and logical manner of assembling the device as taught by the combination of references discussed above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (U.S. Patent No. 7,959,222 B1) in view of Lindsey et al  (U.S. Patent No. 6,109,685) and Zaharakos (U.S. Patent Application Publication No. 2006/0214484 A1).
Powell et al teach the structure substantially as claimed including an accessory holder 310 and a handle (see annotated Fig. 2  above) but does not teach that each of the first and second set of legs comprises a castor or a wheel and that the lower section comprises a graphic or other indicia applied to the fabric. However, Lindsey et al teaches the concept of providing the legs of a similar chair with wheels 88 (see Fig. 8).  Zaharakos  teaches a chair with a cover that includes an infinite wide variety of designs, patterns, or graphic motifs 30 (see Figures 1, 3-4, 11,  35, and 37-38).  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Powell et al, to have casters on the legs of the chair, as taught by Lindsey et al, so that the chair can be rolled.  It would have been obvious and well within the level of ordinary skill in the art to modify the fabric of the chair, as taught by Powell et al, to include a graphic as taught by Zaharakos, since the graphic would provide an aesthetically pleasing decorative effect to the chair.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/            Primary Examiner, Art Unit 3636